McCORMICK, Presiding Judge,
dissenting.
By its pleading through a specialized bill of particulars practice, the prosecution in Grady v. Corbin, 495 U.S. 508, 510, 110 S.Ct. 2084, 2087, 109 L.Ed.2d 548 (1990), locked itself into a double jeopardy holding. Such is not the case presented here. The majority speculates as to what might happen in a trial for driving while intoxicated and, based upon their sighting of gremlins, bars the State through double jeopardy.
There cannot be double jeopardy until there has been jeopardy. The reasoning of the majoi’ity escapes me. I dissent.
WHITE, J., joins this dissent.